395 U.S. 901
89 S. Ct. 1737
23 L. Ed. 2d 215
UNITED STATES of America, plaintiff,v.State of LOUISIANA et al.
No. 9, Original.
Supreme Court of the United States
May 19, 1969

1
The LOUISIANA BOUNDARY CASE.


2
Pursuant to the opinion of this Court of March 3, 1969, 394 U.S. 11, 89 S. Ct. 773, 22 L. Ed. 2d 44, it is ordered that Walter P. Armstrong, Jr., Esquire, of Memphis, Tennessee, be, and he is hereby, appointed as Special Master in this cause to make a preliminar  determination consistent with the opinion of this Court. The Special Master shall have authority to fix the time and conditions of hearings which he may order and is authorized to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.


3
The Master shall be allowed his actual expenses and a reasonable compensation for his services to be approved hereafter by the Court. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, and the cost of printing his report or reports shall be charged against and be borne by the parties in such proportion as the Court may hereafter approve.


4
THE CHIEF JUSTICE and Mr. Justice MARSHALL took no part in the consideration or decision of this matter.